DETAILED ACTION
The Amendment filed 2/3/22 has been entered. Claims 1-3 and 6-20 have been amended and no claims have been cancelled.
Claims 1-20 are pending.
Applicant’s amendments/arguments have overcome the previously presented Claim Objections.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The New Grounds of Rejection
Applicant’s amendment and argument with respect to claims 1-20 filed on 2/3/22 have been fully considered but they are deemed to be moot in view of the new grounds of rejection.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claim 3 is objected to because of the following informalities:
The limitation “…interacts with communication messages…” in claim 3, line 4, should be “…interacts with the one or more previous communication messages…” (emphasis added) . Appropriate correction is required.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Singh et al.” (US PGPUB 2019/0213476) (Hereinafter Singh) in view of “Kramer et al.” (US PGPUB 2018/0219820) (Hereinafter Kramer), and further in view of “McQuillen et al.” (US PGPUB 2017/0134322) (Hereinafter McQuillen).
With respect to claim 1, Singh teaches a method for internet protocol (IP) warming (Abstract), comprising:
identifying a target number of communication messages to transmit to a set of devices (determining campaign parameters such as campaign length, number of messages, number of recipients, frequency of messages for the campaign, a target audience, etc.; [0050], [0060], [0137]);
retrieving communication information for the set of devices, wherein the communication information indicates how the set of devices interacts with one or more previous communication messages (determining engagement metric based on various input attributes of past electronic messages for the users. The input attributes include information describing the past electronic messages, user behavior, and/or interactions with the past electronic messages by the users; [0070]-[0071], [0079]-[0080], [0091], [0102]-[0103], [0113], [0146], [0158]);
generating a plurality of transmission thresholds based at least in part on the target number of communication messages, and the communication information, wherein a transmission threshold of the plurality of transmission thresholds indicates a threshold number of the target number of communication messages to transmit within a time duration of a plurality of time durations (determining time bins for sending new electronic messages using one or more of campaign parameters. The campaign parameters indicate a maximum number of messages to send as part of the campaign and the maximum number of messages is used to determine how many time bins to select; [0081]-[0083], [0087], [0090], [0115], [0126]-[0127], [0143], [0145]-[0146], [0149], [0159]); and
transmitting a plurality of the target number of communication messages to the set of devices based at least in part on the plurality of transmission thresholds (sending the new electronic messages based on the determined time bins; [0086]-[0087], [0090], [0115], [0126]-[0127], [0145]-[0146], [0149], [0159]).
Singh does not teach identifying communication messages to transmit from an IP address; and generating a transmission threshold for the IP address, wherein the transmission threshold indicates communication messages to transmit within a time duration.
However, Kramer teaches identifying communication messages to transmit from an IP address (identifying an IP address from which generated messages will originate; [0012], [0014], [0023], [0050]); and
generating a transmission threshold for the IP address, wherein the transmission threshold indicates communication messages to transmit within a time duration (determining email campaign send criteria based on a campaign start date/time and the current date/time; [0050], [0056]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying messages to transmit from an IP address to Singh because Singh discloses identifying messages to transmit ([0050]) and Kramer suggests identifying messages to transmit from an IP address ([0050]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kramer in the Singh system in order to provide a more effective message transmission management.
Furthermore, Singh does not teach identifying an internet service provider (ISP) for one or more devices of the set of devices; and generating a plurality of transmission thresholds based at least in part on the identified ISP.
However, McQuillen teaches identifying an internet service provider (ISP) for one or more devices of the set of devices; and generating a plurality of transmission thresholds based at least in part on the identified ISP (sending digital messages based on a maximum number of incoming messages per minute parameter in a profile of a receiving domain/ISP; [0024]-[0025], [0055]-[0058], [0070]-[0072]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating transmission thresholds based on ISP to Singh because Singh discloses identifying messages to transmit ([0050]) and McQuillen suggests generating transmission thresholds based on ISP ([0070]).
One of ordinary skill in the art would be motivated to utilize the teachings of McQuillen in the Singh system in order to provide a more effective message transmission management.

With respect to claim 2, Singh as modified teaches the method of claim 1. McQuillen further teaches further comprising: identifying a corresponding ISP for each device of the set of devices, wherein the plurality of transmission thresholds, the plurality of time durations, or a combination thereof is based at least in part on the corresponding ISP for each device (sending digital messages based on a maximum number of incoming messages per minute parameter in a profile of a receiving domain/ISP; [0024]-[0025], [0055]-[0058], [0070]-[0072]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating transmission thresholds based on ISP to Singh because Singh discloses identifying messages to transmit ([0050]) and McQuillen suggests generating transmission thresholds based on ISP ([0070]).
One of ordinary skill in the art would be motivated to utilize the teachings of McQuillen in the Singh system in order to provide a more effective message transmission management.

With respect to claim 3, Singh as modified teaches the method of claim 1. Singh further teaches further comprising: determining a communication history for the set of devices based at least in part on the communication information, wherein the communication history indicates how the set of devices interacts with communication messages based at least in part on whether the one or more previous communication messages were read, unread, saved, deleted, sent to a spam folder, blocked, replied to, forwarded, or a combination thereof (determining engagement metric based on various input attributes of past electronic messages for the users. The input attributes include information indicating responses by the user to messages sent prior to a currently analyzed message (e.g., open/click status and/or open/click times), most recent purchase behavior for the user, and transmission times of the messages; [0070]-[0071], [0079]-[0080], [0091], [0102]-[0103], [0113], [0118], [0146], [0158]. Note: Kramer also teaches claim 3 (See [0051], [0065])).

With respect to claim 4, Singh as modified teaches the method of claim 1. Singh further teaches further comprising: identifying one or more contact policies for transmitting communication messages, wherein the plurality of transmission thresholds, the plurality of time durations, or a combination thereof is based at least in part on the one or more contact policies for transmitting communication messages (determining time bins for sending new electronic messages using one or more of campaign parameters and user’s preferences related to preferred time ranges; [0068], [0081]-[0083], [0087], [0090], [0115], [0126]-[0127], [0143], [0145]-[0146], [0156], [0159]).

With respect to claim 7, Singh as modified teaches the method of claim 1. Singh further teaches further comprising: determining updated IP warming information, wherein the updated IP warming information comprises updated communication information for the set of devices based at least in part on how the set of devices interacts with the plurality of the target number of communication messages, updated internet service provider (ISP) tracking data, updated sender reputation data for the IP address, or a combination thereof; and determining a plurality of adjusted transmission thresholds based at least in part on the updated IP warming information (determining engagement metric based on various input attributes of past/current electronic messages for the users. The input attributes include information indicating user interactions or send characteristics associated with current message and/or previous messages, as well as the time bin for the current message; [0070]-[0071], [0079]-[0080], [0091], [0102]-[0103], [0113], [0116], [0118], [0146], [0154], [0156], [0158]).

With respect to claim 8, Singh as modified teaches the method of claim 1. Kramer further teaches further comprising: validating email addresses for the set of devices prior to transmitting the plurality of the target number of communication messages to the set of devices (receiving an electronic mailing list from a user including a plurality of electronic mail addresses corresponding to a plurality of intended message recipients, analyzing the electronic mailing list to determine whether the electronic mailing list satisfies a required criterion, removing one or more electronic mail addresses from the electronic mailing list that failed to satisfy the required criterion so as to yield an accepted electronic mailing list and generating a plurality of outgoing electronic mail messages, to each intended message recipient in the accepted electronic mailing list; [0011], [0085]-[0088]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate validating email addresses of recipients to Singh because Singh discloses transmitting messages to recipients ([0159]) and Kramer suggests validating email addresses of recipients ([0011]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kramer in the Singh system in order to avoid transmitting messages to invalid recipients.

With respect to claim 9, Singh as modified teaches the method of claim 1. Singh further teaches further comprising: receiving from a user, a modification to the plurality of transmission thresholds, wherein the plurality of the target number of communication messages is transmitted based at least in part on the modification (a campaign management interface allows an administrator to manage various aspects of the campaign. The time periods are modifiable, allowing the administrator to set the number of messages and the time periods for the message frequency; [0136]-[0149]).

With respect to claim 10, Singh as modified teaches the method of claim 1. Kramer further teaches further comprising: generating a communications report for the plurality of the target number of communication messages based at least in part on how the set of devices interact with the plurality of the target number of communication messages; and sending the communications report for display on a user interface (engagement monitor circuit may detect and report engagement activity, such as opening a message, interacting with content, taking action on the message, or the like.; [0051], [0063], [0065], [0070]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate generating a message communications report to Singh because Singh discloses collecting message response metrics ([0071]) and Kramer suggests generating a message communications report ([0051]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kramer in the Singh system in order to provide a more effective message transmission management.

With respect to claim 11, Singh as modified teaches the method of claim 1. Singh further teaches further comprising: generating the plurality of the target number of communication messages based at least in part on the communication information for the set of devices (managing digital content campaigns by managing the content of electronic messages, the types of electronic messages, and the sending/tracking of electronic messages to one or more recipients based on user interactions with the messages; [0032], [0051], [0068], [0154]).

With respect to claim 12, Singh as modified teaches the method of claim 1. Singh further teaches further comprising: determining a subject, a communication message content, a set of keywords, or a combination thereof for the plurality of the target number of communication messages based at least in part on the communication information for the set of devices (managing digital content campaigns by managing the content of electronic messages, the types of electronic messages, and the sending/tracking of electronic messages to one or more recipients based on user interactions with the messages; [0032], [0051], [0068], [0154]).

With respect to claim 13, Singh as modified teaches the method of claim 1. Singh further teaches further comprising: selecting a timing for transmitting the plurality of the target number of communication messages based at least in part on a likelihood of the plurality of the target number of communication messages being opened at the selected timing (determining a send time for an electronic message using engagement metrics and selecting a time bin with the best engagement metric (e.g., open probability metric indicating the probability that a user will open the message when the message is sent within a given time bin); [0025], [0054], [0057], [0071], [0115]-[0118], [0123]-[0124]).

The limitations of claim 19 are rejected in the analysis of claim 1 above and this claim is rejected on that basis. Furthermore, Singh discloses an apparatus comprising a processor and a memory device (Figs. 6-8, [0176], [0185]-[0186]) as recited in claim 19.

The limitations of claim 20 are rejected in the analysis of claim 1 above and this claim is rejected on that basis. Furthermore, Singh discloses a non-transitory computer-readable medium (Figs. 6-8, [0152], [0161], [0176]) as recited in claim 20.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kramer and McQuillen, and further in view of “Chestnut et al.” (US PGPUB 2011/0252107) (Hereinafter Chestnut).
With respect to claim 5, Singh as modified teaches the method of claim 1. Singh does not teach further comprising: determining priority values for the set of devices based at least in part on the communication information for the set of devices, wherein the plurality of transmission thresholds is based at least in part on the priority values for the set of devices.
However, Chestnut teaches further comprising: determining priority values for the set of devices based at least in part on the communication information for the set of devices, wherein the plurality of transmission thresholds is based at least in part on the priority values for the set of devices (obtaining and using a recipient’s IP address to find the server and/or internet service provider (ISP) serving the recipient's device. The information about the server and/or ISP is used to determine the time zone of the recipient. The time zone determination is used in transmitting the email to the recipient(s) so that each recipient receives the email at the specified time in his or her respective time zones. Sending the campaign email to the recipients according to their respective time zones with the email first being sent to the recipients in the earliest time zone and sending the email to the group of recipients at the designated time in the next (chronologically) time zone; [0035], [0058]-[0059]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying message transmission time based on priority to Singh because Singh discloses determining the optimum delivery time to transmit a message ([0082]) and Chestnut suggests identifying message transmission time based on priority ([0059]).
One of ordinary skill in the art would be motivated to utilize the teachings of Chestnut in the Singh system in order to provide a more effective message transmission management.

With respect to claim 6, Singh as modified teaches the method of claim 5. Chestnut further teaches wherein transmitting the plurality of the target number of communication messages comprises: transmitting, during a first time duration, a first set of communication messages of the plurality of the target number of communication messages to a first subset of devices of the set of devices with a first priority value; and transmitting, during a second time duration subsequent to the first time duration, a second set of communication messages of the plurality of the target number of communication messages to a second subset of devices of the set of devices with a second priority value less than the first priority value (obtaining and using a recipient’s IP address to find the server and/or internet service provider (ISP) serving the recipient's device. The information about the server and/or ISP is used to determine the time zone of the recipient. The time zone determination is used in transmitting the email to the recipient(s) so that each recipient receives the email at the specified time in his or her respective time zones. Sending the campaign email to the recipients according to their respective time zones with the email first being sent to the recipients in the earliest time zone and sending the email to the group of recipients at the designated time in the next (chronologically) time zone; [0035], [0058]-[0059]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate identifying message transmission time based on priority to Singh because Singh discloses determining the optimum delivery time to transmit a message ([0082]) and Chestnut suggests identifying message transmission time based on priority ([0059]).
One of ordinary skill in the art would be motivated to utilize the teachings of Chestnut in the Singh system in order to provide a more effective message transmission management.

Claims 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kramer and McQuillen, and further in view of “Simon et al.” (US PGPUB 2015/0019910) (Hereinafter Simon).
With respect to claim 14, Singh as modified teaches the method of claim 1. Singh does not teach further comprising: notifying a user associated with the IP address that transmitting the plurality of the target number of communication messages has exceeded a send volume limit, that a device of the set of devices has unsubscribed or filed a communication message as spam, that a message opening rate has dropped, or any combination thereof.
However, Simon teaches further comprising: notifying a user associated with the IP address that transmitting the plurality of communication messages has exceeded a send volume limit, that a device of the set of devices has unsubscribed or filed a communication message as spam, that a message opening rate has dropped, or any combination thereof (when an email campaign is broadcast, a report is compiled to record key information relating to the campaign, including the time the campaign was started, how many emails were bounced, and how many emails were read by recipients. Message delivery aspects of the campaign report are made available for the user to view; [0038], [0042], [0046], [0078], [0093]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate reporting message status to a user to Singh because Singh discloses collecting message response metrics ([0071]) and Simon suggests reporting message status to a user ([0078]).
One of ordinary skill in the art would be motivated to utilize the teachings of Simon in the Singh system in order to provide a more effective message tracking management.

With respect to claim 15, Singh as modified teaches the method of claim 14. Simon further teaches further comprising: automatically updating the plurality of transmission thresholds based at least in part on a set of rules and transmitting the plurality of the target number of communication messages having exceeded the send volume limit, the device of the set of devices having unsubscribed or filed the communication message as spam, the message opening rate having dropped, or any combination thereof (receiving parameters (i.e., selection of members, default message, time, etc.) which define the new email campaign. In response to determining that the campaign is to be resumed, determining the remaining members to direct the email campaign to who have not yet been sent the email message and sending the email campaign to the remaining members; [0038], [0042], [0046], [0071], [0074], [0077], [0078], [0093]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmitting messages based on rules to Singh because Singh discloses transmitting messages to recipients ([0159]) and Simon suggests transmitting messages based on rules ([0071]).
One of ordinary skill in the art would be motivated to utilize the teachings of Simon in the Singh system in order to provide a more effective message tracking management.

With respect to claim 17, Singh as modified teaches the method of claim 1. Kramer further teaches further comprising: identifying that the target number of communication messages comprises a send volume increase for the IP address; inputting the send volume increase, communication message placement data, communication history for the set of devices, or a combination thereof into a machine learning model; determining that the send volume increase negatively impacts a sender reputation score for the IP address based at least in part on an output of the machine learning model, wherein the plurality of transmission thresholds is generated based at least in part on the send volume increase negatively impacting the sender reputation score for the IP address (a sender may be forced to or may optionally be advised in certain circumstances to deliberately abstain from mailing out the maximum number of messages to the largest available mailing list available. A message processing server may provide a smart-suppress feature by applying a programmed methodology to intelligently suppress an entire mailing list or selected portions or addresses so as to protect a sender or a sender's provider from unwanted negative consequences of over-inclusion of ineffective or contraband addresses in a mailing list. A sender given sending privileges according to the rule depicted by profile curve has a starting message sending capacity, which increases over time to a greater capacity; [0127], [0162], [0169], [0171]-[0172]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate scheduling transmission of messages based on sender reputation to Singh because Singh discloses determining the optimum delivery time to transmit a message ([0082]) and Kramer suggests scheduling transmission of messages based on sender reputation ([0169]).
One of ordinary skill in the art would be motivated to utilize the teachings of Kramer in the Singh system in order to provide a more effective message transmission management.
Furthermore, Singh does not teach tuning the machine learning model based at least in part on feedback information from one or more internet service providers (ISPs).
However, Simon teaches tuning the machine learning model based at least in part on feedback information from one or more internet service providers (ISPs) (receiving feedback data sent by ISPs relating to outcomes for emails broadcast in a recent campaign and modifying an email campaign to take into account the received feedback data; [0046]-[0049]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate tuning a machine learning model based on feedback information to Singh because Singh discloses collecting message response metrics ([0071]) and Simon suggests tuning a machine learning model based on feedback information ([0046]).
One of ordinary skill in the art would be motivated to utilize the teachings of Simon in the Singh system in order to provide a more effective message tracking management.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kramer and McQuillen, and further in view of “Shah et al.” (US PGPUB 2019/0370827) (Hereinafter Shah).
With respect to claim 16, Singh as modified teaches the method of claim 1. Singh does not teach further comprising: determining, for a first time duration, a first transmission threshold for transmitting a first subset of communication messages of the plurality of the target number of communication messages, wherein transmitting the plurality of the target number of communication messages comprises transmitting the first subset of communication messages during the first time duration; determining additional communication information for the first subset of communication messages based at least in part on transmitting the first subset of communication messages; and determining, for a second time duration subsequent to the first time duration, a second transmission threshold for transmitting a second subset of communication messages of the plurality of the target number of communication messages based at least in part on the additional communication information for the first subset of communication messages.
However, Shah teaches further comprising: determining, for a first time duration, a first transmission threshold for transmitting a first subset of communication messages of the plurality of the target number of communication messages, wherein transmitting the plurality of the target number of communication messages comprises transmitting the first subset of communication messages during the first time duration; determining additional communication information for the first subset of communication messages based at least in part on transmitting the first subset of communication messages; and determining, for a second time duration subsequent to the first time duration, a second transmission threshold for transmitting a second subset of communication messages of the plurality of the target number of communication messages based at least in part on the additional communication information for the first subset of communication messages (selecting a group of first recipients from a list, sending emails to the group of first recipients, receiving interaction data from recipient device of the first recipients, evaluating the interaction data, determining a group of second recipients using the interaction data and sending emails to the group of second recipients; [0039]-[0043], [0047]-[0049]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate scheduling subsequent transmission of messages based on recipient interaction to Singh because Singh discloses determining the optimum delivery times to transmit messages ([0082]) and Shah suggests scheduling subsequent transmission of messages based on recipient interaction ([0047]).
One of ordinary skill in the art would be motivated to utilize the teachings of Shah in the Singh system in order to provide a more effective message transmission management.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kramer and McQuillen, and further in view of “Lu et al.” (US PGPUB 2016/0205054) (Hereinafter Lu).
With respect to claim 18, Singh as modified teaches the method of claim 1. Singh does not teach further comprising: tracking a reputation score for an IP address associated with a device of the set of devices, wherein the plurality of transmission thresholds, the plurality of time durations, or a combination thereof is based at least in part on the reputation score for the IP address associated with a device of the set of devices.
However, Lu teaches further comprising: tracking a reputation score for an IP address associated with a device of the set of devices, wherein the plurality of transmission thresholds, the plurality of time durations, or a combination thereof is based at least in part on the reputation score for the IP address associated with a device of the set of devices (a dynamic time threshold associated with forwarding of a message changes based on a reputation score or importance of the recipient/addressee; [0037]-[0039]).
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate scheduling transmission of messages based on recipient reputation to Singh because Singh discloses determining the optimum delivery time to transmit a message ([0082]) and Lu suggests scheduling transmission of messages based on recipient reputation ([0039]).
One of ordinary skill in the art would be motivated to utilize the teachings of Lu in the Singh system in order to provide a more effective message transmission management.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. US 2020/0322307. Discloses identifying recommended communication frequencies based on past communication data.
Jin et al. US 2020/0137008. Discloses determining optimal transmission frequencies for communication messages based on engagement rates.
Hayes et al. US 2011/0258218. Discloses detecting and mitigating abuse of unsolicited email.
Phelan et al. US 2012/0191546. Discloses sending personalized messages to subscribers meeting selected criteria.
Bart et al. US 2014/0100952. Discloses generating an optimal recommendation time window for a message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny B Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
March 2, 2022